OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE- 'VVOLE.
Este es un caso en que una franquicia u ordenanza con-cedida por la Comisión de Servicio Público empezaba a re-gir dentro de unas semanas, cuando surgió en esta corte el deber de revisar una resolución de la Corte de Distrito de *521San Juan negando la expedición de nn injunction.. El tiempo que lie tenido no lia sido suficiente para considerar o liacer nna comparación de todas las autoridades o para tratar de 'agotar la cuestión.
Las demandadas en la córte inferior levantaron varias objeciones al remedio de injunction solicitado por el deman-dante. Se dijo, por ejemplo, que no se liabía demostrado que el demandante se vería privado de ningún derecho con motivo de la concesión de la ordenanza en este caso. Dado el hecho de que la ordenanza misma concedía el dere-cho exclusivo a la White Star Line a usar ómnibus (gua-guas) por la carretera insular entre San Juan y Río Pie-dras, y dado el hecho de que' dicha ordenanza se negaba a conceder un certificado de necesidad y conveniencia a cualesquiera otros ómnibus que traficaran por la misma ruta, mi opinión es que el demandante, quien ha estado explotando ómnibus por varios años y quien hasta ahora había cumplido con todos los reglamentos promulgados por la Comisión, ha presentado un caso apropiado de injunction. Su negocio en la localidad determinada en que lo efectuaba estaba inevitablemente llamado a ser destruido. Si bien en ciertos casos o en ciertas jurisdicciones podría él acudir al recurso de mandamus, sin embargo, la supuesta concesión de un monopolio por la Comisión de Servicio Pú-blico era un hecho tan importante que, si la Comisión de Servicio Público no tenía derecho a conceder tal derecho exclusivo, ningún otro remedio sería tan adecuado o eficaz como el recurso de injunction. Las siguientes autoridades demuestran que el injunction es el recurso adecuado en esta clase de casos: Sección 3 de la Ley de marzo 8, 1906; City of Hammond, Peticionaria, v. Schappi Bus Line, Inc., decisión de la Corte Suprema de los Estados Unidos de noviem-bre 21, 1927'; City of Hammond, Peticionaria, v. Farina Bus Line, decisión de la Corte Suprema de los Estados Uni-dos de noviembre 21, 1927. Los mismos casos resueltos por la Corte dé Circuito de Apelaciones para el Séptimo Circuito, *52211 Fed. (2nd.) 940, 943; 32 Corpus Juris 234; 42 Corpus Juris, passim y 657, notas 25 y 27. El remedio de inju/nction abarca daños inminentes.
Las demandadas insistían en que la actual Comisión de Servicio Público no se Labia negado a expedir un certifi-cado al apelante, pero en la contestacion.de las demandadas, la Comisión de Servicio Público demuestra suficientemente que ella había aceptado !todas las actuaciones de la Comisión de Servicio Público anterior y que se disponía a ponerlas en vigor.
Por lo que lie podido averiguar, convengo con la corte en que la Comisión de Servicio Público, según estaba cons-tituida cuando se aprobó esta ordenanza o se concedió la franquicia, era una organización existente y que no quedó extinguida por la llamada Ley Butler. La lectura de esa Ley demuestra que fué la intención del Congreso que la Comisión de Servicio Público continuara como tal y que. tan sólo reorganizó los miembros que la componían. Las diferencias mías con la mayoría de la corte estriban princi-palmente en los méritos del caso.
La concesión del monopolio que se trata de establecer es una tentativa de ejercer el poder de policía del estado. Si bien me consta que bajo ciertas circunstancias especia-les, particularmente pueden surgir monopolios en algunos sitios, concediendo franquicia a una persona y negándosela a otra por determinadas rutas, Modeste v. Conn. Co. et al., 117 Atl. 494, sin embargo, no be bailado un solo caso en que se baya, en términos directos y específicos, concedido ni in-tentado conceder un monopolio. Tampoco be podido bailar ningún caso según el cual por la ruta principal y más traT ficada de una comunidad se baya tratado de establecer un monopolio, ya sea por la legislatura, por el municipio o por la Comisión de Servicio Público. En una vía pública principal debe1 existir igualdad de oportunidades, y no se le debe conferir una preferencia decidida a ningún ómnibus o com-pañía de ómnibus sobre otras personas que se dediquen al *523misino negocio. Estoy bastante convencido de que no se ha demostrado, si pudiera demostrarse, razón satisfactoria alguna para la creación de este monopolio.
Asumiendo, como lo hace la corte, que el poder de poli-cía va tan lejos, incumbe a la Legislatura determinar si debe concederse el monopolio. A pesar de sus amplios po-deres, soy de opinión que las Comisiones de Servicio Pú-blico son cuerpos administrativos. Desde luego, hay ciertos poderes administrativos que están al borde de la línea. Esta corte consideró algunos de esos poderes en el caso de El Pueblo v. Neagle, 21 D.P.R. 356, en el cual estaban en-vueltos ciertos poderes administrativos del Tesorero, pero el monopolio que aquí se trata de establecer no es un acto administrativo. Esta es una cuestión altamente importante en la cual no sólo están interesados los dueños de ómnibus, sino el público en general que tiene derecho a viajar. Todo el público interesado tiene derecho a esperar que la Legis-latura determine si ha surgido la necesidad de un mono-polio.
El monopolio que se trata de establecer en el tráfico pú-blico de Puerto Eico, así como otros extremos de la orde-nanza, tienen la naturaleza de legislación. La Legislatura no puede delegar ni ha delegado estos poderes legislativos en la Comisión de Servicio Público. En Puerto Eico tene-mos una forma de gobierno republicano. Constitución de los Estados Unidos, artículo 40 de la Ley Foraker, su con-tinuación en vigor por la Ley Jones, y otras disposiciones de la Carta Orgánica de Puerto Eico. En una forma de gobierno republicano, el derecho a establecer o crear un monopolio bajo éstas o parecidas condiciones debe residir primeramente en la Legislatura y no en la Comisión de Servicio Público.
De acuerdo con la Ley No. 70 de 1917, la Legislatura au-torizó a la Comisión de Servicio Público a “reglamentar” y controlar el tráfico en los caminos públicos. El artículo 52 de esta Ley, tomo II, página 513, dispone como sigue:
*524“La Comisión tendrá-poder, para otorgar franquicias, derechos, privilegios o concesiones para fines públicos o cuasi públicos inclu-yendo el derecho de -usar o cruzar carreteras, caminos o cauces, de agua públicos; y para otorgar franquicias, derechos, privilegios o concesiones para el aprovechamiento de las aguas públicas para fines públicos o particulares. Nc) estará facultada para conceder el dominio o aprovechamiento de terrenos o propiedades públicas o para otorgar franquicias, deréchos, privilegios o concesiones -para usos particulares, excepción hecha del ■ aprovechamiento de aguas públicas, sin la aprobación de la Asamblea Legislativa.”
Si bien la legislatura, bajo el artículo 39 autorizó a dicha Comisión a reglamentar el servicio público, sin embargo, a mi entender, no autorizó tal comisión a establecer esta clase de monopolios.
Si el motivo para la concesión de la ordenanza es la'con-gestión del tráfico o el temor de que haya tal congestión, no hay indicio alguno de que se aliviará la misma concediendo el dominio a una sola compañía. Una de las condiciones de la franquicia que se proponen conceder es que la White Star Line debe mantener tantos ómnibus como exija la Co-misión de Servicio Público. Me parece que la congestión del tráfico no sería afectada. Si el motivo es la falta de responsabilidad financiera en la mayoría de los dueños de ómnibus, esta falta podría corregirse, al igual que se ha hecho en muchos otros sitios, exigiendo al dueño de un óm-nibus qué preste una fianza adecuada. Ni la ordenanza ni los autos demuestran las razones o la necesidad para' la creación de un monopolio en Puerto Rico.
Se ha sostenido o sugerido que el derecho a usar ómnibus participa del carácter de un monopolio natural. A menos que sea controlado todo el tráfico, no veo, en realidad, tal idea del monopolio natural. En adición a ómnibus, auto-camiones privados, de carga, y automóviles de 'todas clases trafican por los caminos públicos. Es distinto cuando se trata de la instalación de cañerías de agua o de gas, o de líneas eléctricas.
Se ha dado mucho énfasis al hecho de que en lo que se *525refiere a otras corporaciones de servicio público, ferroca-rriles, compañías de luz eléctrica, compañías de gas, y otras similares, se fian concedido monopolios frecuentemente. Mu-chas de éstas participan del carácter de monopolios naturales, pero-todas ellas tratan de obtener del gobierno o municipio derechos o privilegios distintos al derecho a traficar por una vía pública que ha existido desde tiempo inmemorial. Una compañía de ferrocarril, si bien atraviesa las carreteras públicas, en realidad no trafica sobre ellas, y el caso no es paralelo. Además, las compañías ferroviarias tienen el derecho de expropiación forzosa. Todas estas compañías obtienen privilegios especiales del estado, que se reserva el derecho de crear monopolios.
Las cortes toman conocimiento judicial del estado de los caminos públicos. A nada se me ha llamado la atención de lo cual la corte pueda tomar conocimiento judicial, que exigiría bajo las circunstancias actuales, la creación de un monopolio. Voy aún más lejos y me parece que la corte podía tomar conocimiento judicial de que hasta ahora no hay razón alguna para que se creara un monopolio.
En vista de que el monopolio es algo extraordinario en lo que respecta al tráfico público por carreteras usadas re-gularmente, cuando el demandante demostró, entre otras cosas, que iba a crearse un monopolio, presentó un caso prima facie. Si había alguna posibilidad de demostrar la necesidad de un monopolio, el peso de tal prueba recaía sobre la Comisión de Servicio Público, ■ suponiendo que tuviera tal poder. Sostengo que bajo las circunstancias incumbía a las cortes de Puerto Rico decidir si existía la necesidad de la concesión del monopolio; que era una cues-tión judicial y que según los hechos del caso no existe pre-sunción alguna a favor de lo correcto de la ordenanza esta-bleciendo el monopolio.
-Las autoridades tienden a demostrar que si un dueño de un vehículo de motor u ómnibus cumple con todos los regla-mentos, tiene derecho por medio de an mandamus o de algún *526otro recurso a obligar a la Comisión de Servicio Público a que le conceda un certificado. Las apeladas dicen que la concesión o revocación de un permiso cae dentro de la dis-creción de la Comisión de Servicio Público. Esa es una clase de discreción que debe ser ejercida razonablemente, y las cortes procederán contra cualquier ejercicio irrazonable o arbitrario de la misma. En circunstancias ordinarias una distinción, como en el presente caso, sería un ejercicio no razonable de tal discreción.
Leyendo la opinión de la mayoría podría inferirse que el demandante quizás podría obtener algún remedio en una vista final. Para esa fecha si se pusiera la ordenanza en vigor, probablemente el demandante estaría excluido del trá-fico. El objeto de un injunction preliminar es conservar el status quo mientras las partes están debatiendo derechos importantes. El negocio del demandante tal vez sería des-truido totalmente. La corte de distrito indicó en junio que podía celebrarse una vista ante la corte en pleno. Si hubo suficientes dudas en ambas cortes, me parece que lo propio hubiese sido conservar los derechos del demandante en lo que se resolvía la cuestión. Tengo idea de que ésta hubiese sido la actitud de la Corte Suprema de los Estados Unidos, según está indicada en los casos de Schappi y Farina citados al principio de esta opinión. Es cierto que en dichos casos las cortes inferiores habían concedido injunctions, pero creo que el espíritu de dichas decisiones favorece mi posición.
Por los motivos que anteceden disiento de la opinión de la corte.